CASE LAD ALOOTSGLAK Document 20 Filet OM2H20 Page lott

 

Southern District
Federal Defenders 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392
David £. Patton Senneterre ad Pew nk

Jennifer L. Brown

Executive Director Attomey-in-Charge

cid Ltorner-in-Chief

September 11, 2020

MEMO ENDORSED

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Richard Liriano,
19 Cr. 796 (LAK)

Dear Judge Kaplan:

I write to request a temporary modification of the terms of Mr. Liriano’s bail
conditions so that he may participate in the remote sentencing hearing. Due to the
ongoing COVID-19 pandemic, Mr. Liriano’s sentencing is scheduled to take place
remotely utilizing videoconferencing technology. One of Mr. Liriano’s bail
conditions, which he has scrupulously complied with is that he not have access to
any device with internet capabilities. I ask that this condition be temporarily

modified on the date and time of the sentencing hearing so that he may participate
in the remote proceeding.

The sentencing is currently scheduled for September 17, 2020 at 11:00am. As
indicated in a previous letter motion filed on September 8, 2020, counsel is
unavailable at that date and time and with the consent of the government, requests
that the sentencing hearing be adjourned.

Thank you for your consideration of this request.

Respectfully submitted,

/s/
Jennifer E. Willis, Esq.
Assistant Federal Defender

GRANTED to extent that conditien modified for
Oct. 1, 2020 only for sente that day.

sO “Un iA

LEWIS“A. KAPLAN, Af HeG f 2D CD

  

Ce: AUSA Vladislav Vainberg
